427 So.2d 393 (1983)
John William CALDER, Appellant,
v.
Lynn C. McNESS, Individually and F/U/B/O Allstate Insurance Company and Industrial Fire & Casualty Company, Appellees.
No. 82-1006.
District Court of Appeal of Florida, Fourth District.
March 9, 1983.
*394 Don Lacy, Fort Lauderdale, for appellant.
David L. Jordan of Birr, Bryant & Saier, P.A., Fort Lauderdale, for appellees.
LETTS, Chief Judge.
A default was properly entered against a defendant in a civil suit involving unliquidated damages. However, the final judgment which followed fixed the damages without any trial or notice to the defendant of any kind. We reverse.
A party against whom a default has been entered, is entitled to notice in an action involving unliquidated damages before a final judgment awarding damages can be entered. B/G Amusements, Inc. v. Mystery Fun House, Inc., 381 So.2d 318 (Fla. 5th DCA 1980) and Florida Rule of Civil Procedure 1.440(c).
REVERSED AND REMANDED.
HERSEY and WALDEN, JJ., concur.